Citation Nr: 0213513	
Decision Date: 10/02/02    Archive Date: 10/10/02

DOCKET NO.  00-21 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for disability compensation 
for residuals of dental trauma.

(The issues of entitlement to service connection for 
gastrointestinal disability, and entitlement to higher 
ratings for right patellar realignment, left patellar 
realignment, and hypertension will be the subjects of a later 
decision by the Board of Veterans' Appeals (Board).)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from November 1988 to May 
1999.  She also served an initial period of active duty for 
training from February 1988 to August 1988.

This matter comes before the Board on appeal from February 
2000 and June 2000 rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

The Board is undertaking additional development on the issues 
of entitlement to service connection for gastrointestinal 
disability, and entitlement to higher ratings for right 
patellar realignment, left patellar realignment, and 
hypertension.  This is done pursuant to authority granted by 
67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When the additional evidentiary 
development is completed, the Board will provide notice of 
the development as required by Rule of Practice 903.  
(67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903.)  After giving the notice and reviewing 
any response from the veteran, the Board will prepare a 
separate decision addressing these issues.


FINDINGS OF FACT

1.  The veteran suffered a fracture of the nasal bone in 
October 1996, and trauma to the mouth in April 1997 and May 
1998.

2.  The veteran does not currently suffer from a dental 
disorder/disability for which compensation may be granted.



CONCLUSION OF LAW

The veteran does not have any cognizable dental 
disorder/disability that is the result of disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West Supp 2002); 38 C.F.R. §§ 
3.303, 3.381, 4.150 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran served on active duty from November 1988 to May 
1999; she also served a period of initial active duty for 
training (IADT) while a member of the Army Reserve from 
February to August 1988.  A review of her service medical and 
dental records reveals that the veteran was treated on 
several occasions for facial and/or dental trauma during 
service.  

The first instance occurred in October 1996 when the veteran 
suffered an injury to her nose.  The clinical records show 
that she said that she was hit in the nose when opening a 
door.  X-rays of the facial bones revealed a non-displaced 
fracture of the nasal bone and associated soft tissue 
swelling.  There was no injury to the jaw or mouth areas.  

The veteran was injured again in April 1997 when she suffered 
a laceration of the lower lip and avulsion of tooth number 8.  
She also suffered an injury to tooth number 7.  The lip was 
sutured and tooth number 8 was re-implanted.  A follow up 
dental entry reported that both number 7 and number 8 
required additional treatment.  The sutures were eventually 
removed and no residual damage to the jaw was noted.  The 
veteran again suffered an injury to her lower lip in May 1998 
while playing softball.  The enamel on tooth number 23 was 
found to be fractured.

The remainder of the dental records show that additional 
treatment was provided for all three teeth until the 
veteran's discharge from service in May 1999.  The May 1999 
separation physical examination reported no abnormalities or 
problems associated with the veteran's past facial traumas.  
The veteran did not list any associated complaints on her 
Report of Medical History form completed at that time.

The veteran submitted her claim for disability compensation 
benefits in September 1999.  At the time she claimed 
entitlement to benefits for dental trauma.  She was afforded 
a VA dental examination in October 1999.  The examiner noted 
the veteran's history of injuries in service.  The examiner 
noted that the veteran complained of minimal 
temporomandibular joint (TMJ) problem with some clicking in 
the right TMJ.  The examination findings were that there was 
a possible loss of substance of tooth number 23.  The lower 
lip was scarred by a 5-centimeter (cm) scar with excellent 
healing.  There were no deformities.  The veteran did 
complain of paresthesia involving the lower lip.  There were 
no abnormalities of speech.  The veteran said that she could 
not eat on her front teeth.  The examiner said that tooth 
number 8 had had a root canal and tooth number 7 had had an 
incomplete root canal.  Tooth number 23 had a temporary 
crown.  Otherwise the veteran was found to have excellent 
dentition.  There was no limitation of motion of either TMJ.  
The examiner remarked that the veteran appeared to qualify 
for treatment for teeth number 7, 8, and 23.

The veteran was also afforded a VA otolaryngology examination 
in October 1999.  There were no abnormal findings regarding 
the face, jaw, or mouth on the examination report.

The veteran was granted service connection for residuals of 
her nose fracture and the scar on her lower lip in February 
2000.  She was assigned noncompensable disability evaluations 
for the disabilities.

The veteran submitted responses to a VA questionnaire 
regarding her claim for dental trauma in May 2000.  She 
reported that she was injured in May 1998 when she was struck 
in the mouth by a softball.  She also reported that one tooth 
was knocked out (number 8) and another tooth pushed back in 
her mouth (number 7) and her lip was cut.  She was treated at 
a military hospital.

The RO granted service connection for dental treatment 
purposes for tooth number 8 and tooth number 23 by way of a 
rating decision dated in June 2000.

The RO wrote the veteran in May 2001 and advised her of the 
passage of the Veterans Claims Assistance Act (VCAA).  
Further, the RO advised the veteran of what was required of 
her to support her claim for benefits.  This included telling 
the RO of any additional medical evidence that she wanted the 
RO to obtain or consider.  She was given specific guidance as 
to the type of evidence necessary to support her dental 
claim.  

The veteran responded in June 2001 with the submission of 
private treatment records.  She also provided a release of 
information to allow the RO to obtain additional private 
treatment records on her behalf.

Private treatment records were received from B. B. Fore, 
D.O., R. A. Griesman, M.D., and Mercy Memorial Health Center.  
The records covered a period from June 2000 to October 2000; 
however, none of the records related to treatment or 
evaluation of the veteran's dental condition.  The records 
pertained to evaluations of the veteran's gastrointestinal, 
orthopedic and hypertension claims.

By a March 2002 rating decision, the RO awarded service 
connection for treatment purposes based on trauma to tooth 
number 7.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002); 38 C.F.R. 
§ 3.303(a) (2001).  If a condition noted during service is 
not shown to be chronic, then generally a showing of 
continuity of symptoms after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2001).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.  

VA regulations provide that treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease will be considered service connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment, not for compensation purposes. 
38 C.F.R. § 3.381 (2001).  In addition, 38 C.F.R. § 4.150 
(2001) provides a list of dental and oral conditions that may 
be considered in determining whether a veteran has a dental-
related disability beyond that contemplated under 38 C.F.R. 
§ 3.381.

Those veterans having a service-connected noncompensable 
dental condition or disability adjudicated as resulting from 
combat wounds or service trauma may be authorized any 
treatment indicated as reasonably necessary for the 
correction of such service-connected noncompensable condition 
or disability.  38 U.S.C.A. § 1712 (West Supp. 2002); 38 
C.F.R. § 17.161(c) (2001).

In this case the veteran has been granted service connection 
for treatment purposes for teeth number 7, 8, and 23.  The 
service medical and dental records and the October 1999 VA 
examination report do not show any residuals of the trauma 
beyond that of the damage to the several teeth.  Damage that 
is well documented.  

There is no evidence of any disease, fracture, loss of bone, 
limitation of motion of the jaw as a residual of the 
veteran's several incidents in service so as to qualify as a 
disability under 38 C.F.R. § 4.150.  The veteran's dental 
disability consists of damage to her teeth that has been 
recognized by VA as entitled to service connection for 
treatment purposes.  She has offered no evidence, either 
through medical records or by lay statement, of any residual 
defects suffered as a result of the incidents in service.  In 
short, she does not have a disability for which compensation 
may be paid.  (Loss of teeth is considered compensable, but 
only when due to loss of body of the maxilla or mandible.  
38 C.F.R. § 4.150.  This problem was not claimed or shown in 
this case.)  Therefore, the veteran's claim for service-
connected compensation for dental disability due to trauma 
must be denied.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a basis for 
granting service-connected compensation for a disability due 
to dental trauma.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-
58 (1990).  The Board notes that 38 C.F.R. § 3.102 was 
amended in August 2001, effective as of November 9, 2000.  
See 66 Fed. Reg. 45,620-32 (Aug. 29, 2001).  However, the 
change to 38 C.F.R. § 3.102 eliminated the reference to 
submitting evidence to establish a well-grounded claim and 
did not amend the provision as it pertains to the weighing of 
evidence and applying reasonable doubt.  Accordingly, the 
amendment is not for application in this case.

In adjudicating the veteran's claim, the Board has considered 
the applicability of the VCAA, Pub. L. No. 106- 475, 114 
Stat. 2096, (codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)), which 
became effective during the pendency of this appeal.  VA has 
also issued final regulations to implement these statutory 
changes.  See Duty to Assist, 66 Fed. Reg. 45,620-32. (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  Except for the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. 
§ 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which are not 
applicable in this case, the changes "merely implement the 
VCAA and do not provide any rights other than those provided 
by the VCAA."  See 66 Fed. Reg. at 45,629.  A discussion of 
the pertinent VCAA and regulatory provisions follows.

Under newly codified 38 U.S.C.A. § 5102 (West Supp. 2002) and 
newly published 38 C.F.R. § 3.159(b)(2), the Secretary has a 
duty to notify a claimant if an application for benefits is 
incomplete.  The notice must inform the applicant of any 
information necessary to complete the application.  In this 
case, the application is complete.  There is no outstanding 
information required, such as proof of service, type of 
benefit sought, or status of the veteran, to complete the 
application.  

Newly codified 38 U.S.C.A. § 5103 (West Supp. 2002) requires 
certain notices be provided by the Secretary when in receipt 
of a complete or substantially complete application.  The 
purpose of the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  The Secretary is to advise the claimant of that 
information and evidence that is to be provided by the 
claimant and what is to be provided by the Secretary.  38 
U.S.C.A. § 5103(a) (West Supp. 2002).  In those cases where 
notice is provided to the claimant, a second notice is to be 
provided to advise that if such information or evidence is 
not received within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the claimant's application.  38 U.S.C.A. § 5103(b) (West 
Supp. 2002).  In addition, 38 C.F.R. § 3.159(b), 66 Fed. Reg. 
45,630, details the procedures by which VA will carry out its 
duty to assist by way of providing notice.

In this case, the veteran was notified in February 2000 of 
the RO's decision and the basis for the denial of her claim 
for service connection.  She was also notified of the rating 
decisions regarding the grant of service connection for 
outpatient treatment in August 2000 and March 2002.  

The veteran was provided a statement of the case (SOC) in 
August 2000, which addressed the entire development of her 
claim up to that point.  The SOC addressed the procedural 
aspects of the case, provided a recitation of the pertinent 
statutes and regulations, and discussed the application of 
the evidence to the case.  The SOC again notified the veteran 
that she had not submitted sufficient evidence to show that 
she currently had any cognizable disability as a result of 
dental trauma in service.

The RO wrote to the veteran in May 2001 and apprised her of 
the evidence necessary to support her claim.  The letter 
offered to obtain evidence identified by the veteran.  She 
responded in June 2001 and provided an authorization for the 
release of records and the RO obtain private treatment 
records from Mercy Memorial Health Center.

The veteran was issued a supplemental statement of the case 
(SSOC) that reviewed the accumulated evidence and restated 
the bases for the denial of her claim in March 2002.

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to prove her claim.  She has been provided 
assistance in obtaining the evidence.  In summary, the Board 
finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
newly promulgated 38 C.F.R. § 3.159(b).  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West Supp. 2002) and established by 
regulation at the new 38 C.F.R. § 3.159(c)-(e).  66 Fed. Reg. 
45,630-32.  This section of the VCAA and new regulation sets 
forth several duties for the Secretary in those cases where 
there is outstanding evidence to be obtained and reviewed in 
association with a claim for benefits.  However, in this case 
there is no outstanding evidence to be obtained, either by VA 
or the veteran.  The RO obtained the records identified by 
the veteran.  She was afforded multiple VA examinations.

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  Therefore, the Board finds 
that the VA has complied with the duty-to-assist requirements 
found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).  
Thus, in the circumstances of this case, a remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426,430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran in this case.  Further 
development of the claims and further expending of VA's 
resources are not warranted.  Cf. Wensch v. Principi, 15 Vet. 
App. 362, 367-68 (2001); Dela Cruz v. Principi, 15 Vet. App. 
145, 149 (2001).


ORDER

Entitlement to service connection for disability compensation 
for residuals of dental trauma is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

